Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                         September 19, 2017




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                             DIVISION II
 In the Matter of                                                     No. 50087-6-II
 the Personal Restraint Petition of

 ROBERT DEAN PHILLIPS,


                                                               UNPUBLISHED OPINION



        MAXA, A.C.J. — Robert Phillips seeks relief from personal restraint resulting from his

2015 plea of guilty to unlawful possession of heroin with intent to deliver. He argues that the trial

court erred in imposing legal financial obligations (LFOs) under State v. Blazina, 182 Wash. 2d 827,

344 P.3d 680 (2015).

        In its judgment and sentence, the trial court imposed the following discretionary LFOs:

$800 court-appointed attorney fee, $150 court-appointed expert cost, $500 fine, and $1,000 drug

enforcement fund. But it did so after making a finding “[t]hat the defendant is indigent and

disabled and is not anticipated to be able to pay financial obligations in the future.” Reply to

Personal Restraint Pet., App. at 3. The State concedes that this discrepancy renders Phillips’s

judgment and sentence facially invalid, that Phillips’s petition is not time-barred, and that Phillips

is entitled to correction of his sentence.
No. 50087-6-II


        We accept the State’s concession and remand Phillips’s judgment and sentence to the trial

court for correction by deletion of all discretionary LFOs.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     MAXA, A.C.J.
 We concur:



 JOHANSON, J.




 MELNICK, J.




                                                 2